

113 S2981 IS: Secure Data Act of 2014
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2981IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit Federal agencies from mandating the deployment of vulnerabilities in data security
			 technologies. 1.Short titleThis Act may be cited as the Secure Data Act of 2014.2.Prohibition on data security vulnerability mandates(a)In generalExcept as provided in subsection (b), no agency may mandate that a manufacturer, developer, or
			 seller of
			 covered products design or alter the security functions in its
			 product or service to allow the
			 surveillance of any user of such product or
			 service, or to allow the physical search of such product, by any agency.(b)ExceptionSubsection (a) shall not apply to mandates authorized under the Communications Assistance for Law
			 Enforcement Act (47 U.S.C. 1001 et seq.).(c)DefinitionsIn this section—(1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and(2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the
			 general public.